Citation Nr: 1815441	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

2.  Entitlement to an effective date earlier than September 19, 2005, for the award of service connection for coronary artery disease with ischemic cardiomyopathy with an AICD placement.

3.  Entitlement to higher initial disability ratings for coronary artery disease with ischemic cardiomyopathy with an AICD placement, currently rated as 10 percent since September 19, 2005, 60 percent since October 12, 2007, and 100 percent since July 26, 2011.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1973.

The Veteran's coronary artery disease claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The Veteran's automobile and adaptive equipment claim comes before the Board on appeal from an August 2011 rating decision of the VA RO in Detroit, Michigan.

The RO in Detroit, Michigan, currently has jurisdiction over the claims on appeal.

The RO issued another rating decision in November 2013, which increased the disability rating for the coronary artery disease to 100 percent, retroactively effective from July 26, 2011.  The Veteran continued to appeal, requesting even higher disability ratings for prior stages.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The issue of entitlement to a total rating based on individual unemployability due to the service-connected disabilities (TDIU) has been raised by the Veteran in a January 2014 VA Form 9.  The issue is part and parcel of the Veteran's increased rating claim, and has been added to the issues listed above.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for a stroke has been raised by the record in a June 2014 statement by the Veteran.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The Board recognizes that the Veteran attempted to raise the issue of entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type 2 with erectile dysfunction in a statement dated in December 2015.  The Veteran is advised that for claims raised after March 24, 2015, that claim for benefits must be submitted on the application form prescribed by the VA Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran has not been provided with a proper duty-to-assist notice letter for his claim of entitlement to automobile and adaptive equipment or for adaptive equipment only.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.

Following the most recent readjudication of the claims on appeal in the November 2013 and February 2016 Statements of the Case (SOCs), additional pertinent medical evidence from the VA Medical Center (VAMC) and private treatment records were added by the AOJ to the Veteran's paperless claims file.  To date, this pertinent evidence has not been reviewed by the AOJ, and a waiver of this review by the Veteran or his representative is not of record.

The Board notes that under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted by the veteran or his or her representative with or after a Substantive Appeal received on or after February 2, 2013, then such evidence is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C. § 7105(e) (2012).  However, the new regulations do not apply here, as the new evidence was obtained and entered into the record by the AOJ, and not submitted by the Veteran or his representative.  

The Board sent the Veteran and his representative a letter in February 2018 asking whether the Veteran waived his right to have the AOJ consider this additional evidence in the first instance.  In March 2018, the Veteran responded that he wanted the claims remanded for initial review by the AOJ.  Thus, the claims are being remanded back to the AOJ for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2017); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).






Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send a notice letter to the Veteran and his 
representative notifying them of the information and evidence necessary to substantiate a claim of entitlement to automobile and adaptive equipment or for adaptive equipment only.

2.  Then, review all the evidence of record, and readjudicate the Veteran's claims, to include entitlement to a TDIU.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

